Title: From Thomas Jefferson to Pierre Charles L’Enfant, 7 January 1792
From: Jefferson, Thomas
To: L’Enfant, Pierre Charles


          
            Saturday. Jan. 7. 92.
          
          Th: Jefferson presents his compliments to Majr. Lenfant and is sorry to have been absent when he was so kind as to call on him, as he wishes to have some conversation with him on the subject of the federal city. He asks the favor of him to come and take a private dinner with him tomorrow at half after three which may afford time and opportunity for the purpose.
        